        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 1 of 14 PageID #:1




                           THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS


`
HANOVER INSURANCE COMPANY           )
                                    )
                                    )
                        Plaintiff,  )
vs.                                 )                          Civil Action No.:
                                    )
MUNSON SKI & INBOARD WATER SPORTS, )
INC., and REGINA ROCHA,             )
                                    )
                                    )
                        Defendants. )


                          COMPLAINT FOR DECLARATORY RELIEF

         NOW COMES Plaintiff, HANOVER INSURANCE COMPANY, by and through its

attorneys, and pursuant to 28 U.S.C.A. §1332 and 28 U.S.C.A. §2201, for its Complaint for

Declaratory Judgment against Defendants, MUNSON SKI & INBOARD WATER SPORTS

INC. and REGINA ROCHA, and states as follows:


                                   JURISDICTION AND VENUE

         1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C.A. § 1332 and

28 U.S.C.A. § 2201 based on diversity of citizenship between the Plaintiff and Defendants.

         2.        The matter in controversy in this cause exceeds $75,000.

         3.        Venue is proper in this matter pursuant to 28 U.S.C.A. §1391 because certain

events giving rise to this matter occurred in this judicial district and the Defendants are subject to

the personal jurisdiction of this Court.




4841-4133-0920.1                                   1
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 2 of 14 PageID #:2




                                           THE PARTIES

         4.        Plaintiff, Hanover Insurance Company, is a New Hampshire corporation with a

principal place of business in Worcester, MA and therefore, is a citizen and resident of the states

of New Hampshire and Massachusetts.

         5.        Defendant, Munson Board & Inboard Water Sports, Inc. is an Illinois corporation

and a citizen and resident of Round Lake, Illinois.

         6.        Upon information and belief, Regina Rocha is a citizen and resident of Illinois.

Ms. Rocha is joined in this suit as a necessary party defendant.


                                     THE HANOVER POLICY

         7.        The Hanover Insurance Company issued Commercial Lines Policy no.

IHC8885100-07 to Munson Ski & Inboard Water Sports Inc. d/b/a Munson Ski & Marine and

Mark Munson and Mary Jo Munson and Munson Properties L.L.C. for the policy period of

October 1, 2017 to October 1, 2018 (“Hanover Policy”). A true and accurate copy of the

Hanover Policy is attached hereto as Exhibit A.



                                      UNDERLYING CLAIM

         8.        On January 29, 2019, Regina Rocha (“Rocha”) filed civil action no. 2019L012974

against Munson Ski & Inboard Water Sports, Inc., (“Munson”) Chaparral Boats, Inc. and

Mercury Marine, Inc. in the Circuit Court of Cook County, Illinois (“Rocha Lawsuit”).

         9.        On February 26, 2021, Rocha filed a Second Amended Verified Complaint. A

true and accurate copy of the Second Amended Verified Complaint is attached hereto as Exhibit

B.



4841-4133-0920.1                                   2
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 3 of 14 PageID #:3




         10.       In the Second Amended Complaint, Rocha asserts six causes of action against

Munson: Injunctive Relief Under The Magnusson Moss Warranty Act (Count I); Breach of

Implied Warranty of Merchantability Under The Magnusson Moss Warranty Act (Count II);

Commercial Code: Revocation Of Acceptance and Cancellation of Contract Under Section 2-608

and 2-711(1) of the Commercial Code (Count III); Common Law Fraud (Misrepresentation

(Count VIII); Common Law Fraud (Fraudulent Concealment) (Count IX); and Illinois Consumer

Fraud Act (Violation of Section 2) (Count X).

         11.       Rocha alleges that in July 2018, she bought a 2017 Chaparral boat from Munson.

Rocha alleges that Munson falsely represented that the boat was new when, in fact, the boat was

used or a demo.

         12.       Rocha alleges that Munson had taken the boat to one or several boat shows, that

various persons had previously driven the boat, and that the boat had accumulated over 20 hours

on its hour meter. Rocha also alleges that the dashboard and computer had been removed and

reinstalled.       Rocha further alleges that she learned in discovery that, prior to the sale to Rocha,

the boat had been previously purchased and its hull and its engines were registered to a different

individual and contact address.

         13.       Rocha also alleges that the boat was unreliable and dangerous. She alleges that

the boat proved unreliable due to a problem with its steering mechanism, and that the boat had

leakage problems, computer problems and door problems, which made the boat dangerous to

use.

         14.       Rocha alleges that there were repeated steering failures during her ownership of

the boat beginning in August of 2018, and that as of November 1, 2019, the boat had been

inoperable for repairs for a total of over seventy days.




4841-4133-0920.1                                     3
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 4 of 14 PageID #:4




         15.       Rocha alleges that she notified Munson in November of 2019 that she was

revoking the contract, but Munson refuses to refund her money

          16.      In Count I – Injunctive Relief Under the Magnuson-Moss Warranty Act, Rocha

alleges that Munson breached the implied warranty of merchantability because the boat was

defective and unmerchantable when it was sold She alleges that Munson is in violation of the

Magnuson-Moss Warranty Act, 15 U.S.C. §2310(d) thereby entitling Plaintiff to revoke her

acceptance and cancel her contract.

         17.       In Count II -    Breach of Implied Warranty of Merchantability under the

Magnuson-Moss Warranty Act, Rocha alleges that Munson breached the implied warranty of

merchantability because the boat was defective and unmerchantable when it was sold. She

alleges that Munson is in violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §2310(d)

thereby entitling Plaintiff to revoke her acceptance and cancel her contract.

         18.       In Count III – Commercial Code: Revocation of Acceptance and Cancellation of

Contract Under Sections 2-608 and 2-711(1) of the Commercial Code, Rocha alleges that the

boat contained defects which substantially impaired its value to her, thereby entitling her to

revoke her acceptance of the boat and cancel the sales contract.

         19.       In Count VIII- Common Law Fraud (Misrepresentation), Rocha alleges that

Munson knowingly engaged in common fraudulent misrepresentation by falsely representing that

the boat was new.

         20.       In Count IX – Common Law Fraud (Fraudulent Concealment), Rocha alleges

that Munson knowingly engaged in common law fraudulent concealment by its concealment and

non-disclosure of the condition of the boat, i.e., that it was not “new.”




4841-4133-0920.1                                  4
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 5 of 14 PageID #:5




         21.       In Count X- Illinois Consumer Fraud Act (Violation of Section 2), Rocha alleges

that Munson violated the Illinois Consumer Fraud Act by engaging in unfair or deceptive acts or

practices by knowingly misrepresenting and concealing the condition of the boat. Rocha alleges

that Munson affirmatively represented that the boat was new, and provided her with documents

that deceived her into thinking the boat was new, which was false because the boat was not, in

fact, new.

         22.       Rocha seeks to revoke the sale contract and obtain the purchase price of the boat.

Alternatively, Rocha seeks damages in the amount of the diminished value.             Rocha further

alleges that Munson’s conduct was willful or intentional and done with evil motive or reckless

indifference to her rights, thereby entitling her to punitive damages.

         23.       On February 12, 2021, Munson first notified Hanover of the Rocha Lawsuit

         24.       Hanover contends it has no obligation to defend or indemnify Munson against the

Rocha Lawsuit. Munson contends that Hanover has an obligation to defend and indemnify it

against the Rocha Lawsuit. As a result, a present justiciable controversy exists regarding

Hanover’s rights and obligations, if any, with regard to these claims.



                                               COUNT I

                                     INSURING AGREEMENT

         25.       Hanover hereby incorporates the allegations contained in paragraphs 1 through

24 of this Complaint as though set forth fully herein as this paragraph 25.

          26.      The Insuring Agreement of the Hanover Policy states as follows:

                   SECTION I -COVERAGES

                   COVERAGE A- BODILY INJURY AND PROPERTY DAMAGE LIABILITY

                   1.     Insuring Agreement


4841-4133-0920.1                                   5
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 6 of 14 PageID #:6




                   a.     We will pay those sums that the insured becomes legally obligated to pay
                          as damages because of “bodily injury” or “property damage” to which this
                          insurance applies. We will have the right and duty to defend the insured
                          against any “suit” seeking those damages. However, we will have no duty
                          to defend the insured against any “suit” seeking damages for “bodily
                          injury” or “property damage” to which this insurance does not apply. . .
***
                   b.     This insurance applies to “bodily injury” and “property damage” only if:

                          (1)    The “bodily injury” or “property damage” is caused by an
                                 “occurrence” that takes place in the “coverage territory”;

                          (2)    The “bodily injury” or “property damage” occurs during the policy
                                 period;
***

         27.       “Property damage” is defined in SECTION V- DEFINITIONS (17) to include:

                   a.     Physical injury to tangible property, including all resulting loss of use of
                          that property. All such loss of use shall be deemed to occur at the time of
                          the physical injury that caused it; or

                   b.     Loss of use of tangible property that is not physically injured. All such
                          loss of use shall be deemed to occur at the time of the “occurrence” that
                          caused it.

         28.       “Occurrence” is defined in SECTION V- DEFINITIONS (13) as “an accident,

including continuous or repeated exposure to substantially the same general harmful conditions.”

         29.       In the Rocha Lawsuit, Rocha asserts that a boat sold to her by Munson is

defective and was falsely represented as a “new boat,” thereby diminishing its value. Rocha

seeks a revocation of her contract with Munson or alternatively, her economic losses caused by

the alleged condition of the Insured’s product.

         30.       Rocha alleges only economic loss, and not any injury to property.    Accordingly,

Rocha does not seek damages for “bodily injury” or “property damage” as those terms are

defined in the Hanover Policy.




4841-4133-0920.1                                    6
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 7 of 14 PageID #:7




         31.       Moreover, even if “property damage” were alleged, such damage was not caused

by an “accident.” Therefore, any “property damage” was not caused by an “occurrence” as

required to invoke coverage under the Hanover Policy.

         32.       Accordingly, the Rocha Lawsuit is outside the scope of coverage provided by the

Hanover Policy, and Hanover has no obligation to defend or indemnify Munson against the

Rocha Lawsuit.

         WHEREFORE, Plaintiff, Hanover Insurance Company, prays that this Honorable Court

enter judgment in its favor and against Defendants, declaring that Hanover has no obligation to

defend or indemnify Defendant Munson Boat and Inboard Motor Sports, Inc. against the

underlying claim asserted by Defendant Regina Rocha, and granting Hanover such other and

further relief as this Court deems just and proper.



                                             COUNT II

                             INSURING AGREEMENT – DAMAGES

         33.       Hanover hereby incorporates the allegations contained in paragraphs 1 through

32 of this Complaint as though set forth fully herein as this paragraph 33.

         34.       The Insuring Agreement of the Hanover Policy states that Hanover will defend

only those suits seeking damages because of “property damage.”

         35.       In the Rocha Lawsuit, Rocha seeks equitable relief including the revocation of

acceptance and cancellation or voiding of her contract with Munson, as opposed to any money

damages caused by “property damage.” Accordingly, the Rocha Lawsuit is outside the scope of

coverage provided by the Hanover Policy, and Hanover has no obligation to defend or indemnify

Munson against the Rocha Lawsuit.




4841-4133-0920.1                                  7
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 8 of 14 PageID #:8




         WHEREFORE, Plaintiff, Hanover Insurance Company, prays that this Honorable Court

enter judgment in its favor and against Defendants, declaring that Hanover has no obligation to

defend or indemnify Defendant Munson Boat and Inboard Motor Sports, Inc. against the

underlying claim asserted by Defendant Regina Rocha, and granting Hanover such other and

further relief as this Court deems just and proper.



                                            COUNT I II

                                      PUNITIVE DAMAGES

         36.       Hanover hereby incorporates the allegations contained in paragraphs 1 through

35 of this Complaint as though set forth fully herein as this paragraph 36.

         37.       In the Rocha Lawsuit, Rocha seeks punitive damages based on Munson’s alleged

willful or intentional conduct, done with evil motive or reckless indifference as to Rocha.

         38.       Punitive damages based on an insured’s own conduct are uninsurable as a matter

of public policy. Accordingly, Hanover can have no obligation to defend or indemnify Munson

against any punitive damages.

         WHEREFORE, Plaintiff, Hanover Insurance Company, prays that this Honorable Court

enter judgment in its favor and against Defendants, declaring that Hanover has no obligation to

defend or indemnify Defendant Munson Boat and Inboard Motor Sports, Inc. against the

underlying claim asserted by Defendant Regina Rocha, and granting Hanover such other and

further relief as this Court deems just and proper.




4841-4133-0920.1                                  8
        Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 9 of 14 PageID #:9




                                               COUNT IV

                            (EXPECTED OR INTENDED EXCLUSION)

         39.       Hanover adopts and incorporates by reference paragraphs 1- 38 as though set

forth herein as this paragraph 39.

         40.       The Hanover Policy contains Exclusion (a) which provides that the insurance

does not apply to:

         a.        Expected Or Intended Injury

                   “Bodily injury” or “property damage” expected or intended from the standpoint of

                   the insured. This exclusion does not apply to “bodily injury” resulting from the

                   use of reasonable force to protect persons or property.

         41.       By Exclusion (a), Hanover has no obligation to defend or indemnify any Insured

against any claim seeking damages expected or intended by the Insured.

         42.       Rocha alleges only intentional and knowing conduct. Therefore, even assuming

the Rocha Lawsuit were otherwise within the scope of coverage provided by the Hanover Policy,

Hanover has no obligation to defend or indemnify Munson against the Rocha Lawsuit, by reason

of Exclusion (a).

         WHEREFORE, Plaintiff, Hanover Insurance Company, prays that this Honorable Court

enter judgment in its favor and against Defendants, declaring that Hanover has no obligation to

defend or indemnify Defendant Munson Boat and Inboard Motor Sports, Inc. against the

underlying claim asserted by Defendant Regina Rocha, and granting Hanover such other and

further relief as this Court deems just and proper.




4841-4133-0920.1                                    9
      Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 10 of 14 PageID #:10




                                               COUNT V

                                 (“YOUR PRODUCT” EXCLUSION)

         43.       Hanover adopts and incorporates by reference paragraphs 1- 42 as though set

forth herein as this paragraph 43.

         44.       The Hanover Policy contains Exclusion (k) which provides that the insurance

does not apply to:

         k.        Damage To Your Product

                   “Property damage” to “your product” arising out of it or any part of it.

         45.       “Your product” is defined in SECTION V- DEFINITIONS as:

                   21.    “Your product”:

                   a.     Means:

                   (1)    Any goods or products, other than real property, manufactured, sold,
                          handled, distributed or disposed of by:

                          (a)      You;

                          (b)      Others trading under your name; or

                          (c)      A person or organization whose business or assets you have
                                   acquired; and

                   (2)    Containers (other than vehicles), materials, parts or equipment furnished
                          in connection with such goods or products.

                   b.     Includes:

                   (1)    Warranties or representations made at any time with respect to the fitness,
                          quality, durability, performance or use of “your product”; and

                   (2)    The providing of or failure to provide warnings or instructions.

***




4841-4133-0920.1                                    10
      Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 11 of 14 PageID #:11




         46.       By Exclusion (k), Hanover has no obligation to defend or indemnify any Insured

against any claim for “property damage” to Munson’s “product,” which is defined as products

sold by Munson.

         47.       Accordingly, even assuming the Rocha Lawsuit did seek damages for “property

damage” otherwise within the scope of coverage provided by the Hanover Policy, Exclusion (k)

applies to preclude coverage because any such damage was to a product sold by Munson.

         48.       Hanover therefore has no obligation to defend or indemnify Munson against the

Rocha Lawsuit, by reason of Exclusion (k).

         WHEREFORE, Plaintiff, Hanover Insurance Company, prays that this Honorable Court

enter judgment in its favor and against Defendants, declaring that Hanover has no obligation to

defend or indemnify Defendant Munson Boat and Inboard Motor Sports, Inc. against the

underlying claim asserted by Defendant Regina Rocha, and granting Hanover such other and

further relief as this Court deems just and proper.



                                             COUNT VI

                                         (EXCLUSION (m))

         49.       Hanover adopts and incorporates by reference paragraphs 1- 48 as though set

forth herein as this paragraph 49.

         50.       The Hanover Policy contains Exclusion (m) which provides that the insurance

does not apply to:

         m.        Damage To Impaired Property Or Property Not Physically Injured

                   “Property damage” to “impaired property” or property that has not been
                   physically injured, arising out of:




4841-4133-0920.1                                 11
      Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 12 of 14 PageID #:12




                   (1)    A defect, deficiency, inadequacy or dangerous condition in “your product”
                          or “your work;” or

                   (2)    A delay or failure by you or anyone acting on your behalf to perform a
                          contract or agreement in accordance with its terms.

                   This exclusion does not apply to the loss of use of other property arising out of the
                   sudden and accidental physical injury to “your product” or “your work” after it
                   has been put to its intended use.
         51.       By Exclusion (m), Hanover has no obligation to defend or indemnify any Insured

for “property damage” to property that has not been physically injured, arising out of a defect,

deficiency, inadequacy or dangerous condition in any product sold by the Insured.

         52.       Accordingly, even assuming the Rocha Lawsuit did seek damages for “property

damage” otherwise within the scope of coverage provided by the Hanover Policy, Exclusion (m)

applies to preclude coverage because any such damage arose out of an alleged defect, deficiency

or dangerous condition in a product sold by Munson.

         53.       Hanover therefore has no obligation to defend or indemnify Munson against the

Rocha Lawsuit, by reason of Exclusion (m).

         WHEREFORE, Plaintiff, Hanover Insurance Company, prays that this Honorable Court

enter judgment in its favor and against Defendants, declaring that Hanover has no obligation to

defend or indemnify Defendant Munson Boat and Inboard Motor Sports, Inc. against the

underlying claim asserted by Defendant Regina Rocha and granting Hanover su ch other and

further relief as this Court deems just and proper.


                                               COUNT VI

                                           ( LATE NOTICE)

         54.       Hanover adopts and incorporates by reference paragraphs 1- 53 as though set

forth herein as this paragraph 54.




4841-4133-0920.1                                    12
      Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 13 of 14 PageID #:13




         55.       The Hanover Policy contains a notice provision, which states:

                   SECTION IV- COMMERCIAL GENERAL LIABILITY CONDITIONS

                   ***

                   2.     Duties In The Event Of Occurrence, Offense, Claim Or Suit

                   a.     You must see to it that we are notified as soon as practicable of an
                          “occurrence” or an offense which may result in a claim. . .
         ***
                   b.     If a claim is made or “suit” is brought against any insured, you must:

                          (1)    Immediately record the specifics of the claim or “suit” and the date
                                 received; and

                          (2)    Notify us as soon as practicable.

                          You must see to it that we receive written notice of the claim or “suit” as
                          soon as practicable.

                   c.     You and any other involved insured must:


                          (1)    Immediately send us copies of any demands, notices, summonses
                                 or legal papers received in connection with the claim or “suit”;

                          (2)    Authorize us to obtain records and information;

                          (3)    Cooperate with us in the investigation or settlement of the claim or
                                 defense against the “suit;” and

                          (4)    Assist us, upon our request, in the enforcement of any right against
                                 any person or organization which may be liable to the insured
                                 because of injury or damage to which this insurance may also
                                 apply.

                   d.     No insured will, except at the insured’s own cost, voluntarily make a
                          payment, assume any obligation or incur any expense, other than for first
                          aid, without our consent.


         56.       Despite the notice provision contained in the Hanover Policy Munson did not

provide notice to Hanover of the Rocha claim or Lawsuit as soon as practicable, nor did Munson




4841-4133-0920.1                                   13
      Case: 1:21-cv-03107 Document #: 1 Filed: 06/09/21 Page 14 of 14 PageID #:14




immediately send Hanover copies of the notices, summonses and legal papers received in

connection with the Rocha Lawsuit.

         57.       Even assuming the Rocha Lawsuit were otherwise within the scope of coverage

and/or not excluded, Munson breached the notice provision of the Hanover Policy by failing to

provide notice of the lawsuit “as soon as practicable,” as required by the Policy.

         58.       Hanover therefore has no obligation to defend or indemnify Munson against the

Rocha Lawsuit, by reason of Munson’s breach of the notice provision of the Hanover Policy.

         WHEREFORE, Plaintiff, Hanover Insurance Company, prays that this Honorable Court

enter judgment in its favor and against Defendants, declaring that Hanover has no obligation to

defend or indemnify Defendant Munson Boat and Inboard Motor Sports, Inc. against the

underlying claim asserted by Defendant Regina Rocha, and granting Hanover such other and

further relief as this Court deems just and proper.

                                               Respectfully submitted,



                                               By: /s/ Michelle M. Bracke
                                                  One of the Attorneys for Plaintiff, Hanover
                                                  Insurance Company



Jeffrey A. Goldwater, Esq.
Michelle M. Bracke, Esq.
LEWIS BRISBOIS BISGAARD & SMITH, L.L.P.
550 W. Adams Street
3rd Floor
Chicago, Illinois 60661
Ph. 312.345.1718
Fax: 312.345-1778




4841-4133-0920.1                                 14
